Exhibit 10.1

ALTA MESA HOLDINGS, L.P.

 

PERFORMANCE APPRECIATION RIGHTS PLAN

 

(As Amended and Restated Effective as of September 24,  2014)

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

 

1.

Purpose


1 

 

 

 

 

2.

Definitions


1 

 

2.1.

Affiliate


1 

 

2.2.

Affiliated Entity


1 

 

2.3.

Annual Cap


1 

 

2.4.

Appraiser


1 

 

2.5.

Appraisal Date


1 

 

2.6.

Beneficiary


1 

 

2.7.

Board


2 

 

2.8.

Capital Stock


2 

 

2.9.

Carryover Determination Date


2 

 

2.10.

CEO


2 

 

2.11.

Class A Limited Partner


2 

 

2.12.

Code


2 

 

2.13.

Committee


2 

 

2.14.

Company


2 

 

2.15.

Consultant


2 

 

2.16.

Designated Value (or DV)


2 

 

2.17.

Determination Date


2 

 

2.18

Dispute


3 

 

2.19.

Effective Date


3 

 

2.20.

Employee


3 

 

2.21.

Employer


3 

 

2.22.

Employment


3 

 

2.23.

Employment Termination Date


3 

 

2.24.

ERISA


3 

 

2.25.

Fair Market Value (of FMV)


3 

 

2.26.

Fixed Determination Date


3 

 

2.27.

Forfeiture Event


3 

 

2.28.

Founder


5 

 

2.29.

General Partner


5 

 

2.30.

Grant Date


5 

 

2.31.

Liquidity Event


5 

 

2.32.

Liquidity Event Date


5 

 

2.33.

Net Sale Proceeds


5 

 

2.34.

Notice of Termination


5 

 

2.35.

PAR Agreement


6 

 

2.36.

PAR Award


6 

 

2.37.

PAR Term


6 

 

2.38.

Participant


6 

 

2.39.

Payment Event


6 

 

2.40.

Performance Appreciation Right or PAR


6 

 

2.41.

Person


6 

 

2.42.

Plan


6 

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

2.43.

Plan Year


6 

 

2.44.

Protection Agreement


6 

 

2.45.

Securities Act


7 

 

2.46.

Specified Employee


7 

 

2.47.

Stockholders Agreement


7 

 

2.48.

Subsidiary


7 

 

2.49.

Valuation Date


7 

 

 

 

 

3.

Eligibility for PAR Awards


7 

 

 

 

 

4.

PARs Subject to Plan


8 

 

 

 

 

5.

Plan Administration


8 

 

5.1.

Authority of the Committee


8 

 

5.2.

Committee


8 

 

5.3.

Delegation


9 

 

5.4.

No Fiduciary Duties


9 

 

5.5.

Decisions Binding


9 

 

5.6.

Legal Counsel; Expenses of Plan


10 

 

5.7.

Indemnification


10 

 

 

 

 

6.

Valuation of Performance Appreciation Rights


10 

 

 

 

 

7.

Vesting


10 

 

 

 

 

8.

Payment for Vested PARs


11 

 

8.1.

Timing of Payment


11 

 

8.2.

Final DV of Vested PAR


11 

 

8.3.

Amount and Timing of Payment upon a Fixed Determination Date


11 

 

8.4.

Amount and Timing of Payment upon a Liquidity Event


13 

 

8.5.

Participant Includes Beneficiary


14 

 

 

 

 

9.

Other Adjustments and Changes in PARs


14 

 

 

 

 

10.

Changes in Law or Circumstances


14 

 

 

 

 

11.

Exchange of Incentive Awards


14 

 

 

 

 

12.

Appraisal


14 

 

 

 

 

13.

Funding and Liability of Employer


15 

 

 

 

 

14.

Nature of PARs; No Rights as Equity Owner under the Plan


15 

 

 

 

 

15.

Non-Transferability; Beneficiaries


16 

 

 

 

 

16.

Withholding Taxes


16 

 

 

 

1i

--------------------------------------------------------------------------------

 

 

 

 

 

 

17.

No Guarantee of Tax Consequences


16 

 

 

 

 

18.

No Effect on Employment Relationship


16 

 

 

 

 

19.

Profit-Sharing Bonus Arrangement


17 

 

 

 

 

20.

Compensation for Benefit Plans


17 

 

 

 

 

21.

Successors


17 

 

 

 

 

22.

Compliance with Code Section 409A


17 

 

 

 

 

23.

Minors and Incompetents


18 

 

 

 

 

24.

Limitation of Rights


18 

 

 

 

 

25.

No Assignment or Alienation of Benefits


19 

 

 

 

 

26.

Notice


19 

 

 

 

 

27.

Waiver of Breach


20 

 

 

 

 

28.

Interpretive Matters


20 

 

 

 

 

29.

Severability


20 

 

 

 

 

30.

Entire Agreement; Amendment and Termination


20 

 

 

 

 

31.

Governing Law; Jurisdiction


21 

 

 

 

 

32.

Waiver of JuryTrial


21 

 

 

 

 

33.

Offset Rights and Clawback


22 

 

 

 

i1i

--------------------------------------------------------------------------------

 

 

ALTA MESA HOLDINGS L.P.

PERFORMANCE APPRECIATION RIGHTS PLAN

1.     Purpose

 The Plan is intended to assist the Company in attaining its profit and growth
objectives by providing an incentive to key Employees  and Consultants whose
individual performances will have a significant impact on whether those
objectives are achieved.  The Plan offers an opportunity for receipt of a new
incentive type of compensation by key Employees  and Consultants who make
significant contributions to increasing the Company’s value, thus aligning the
fiscal rewards of such individuals with those of the Company’s owners so that
both groups will share common goals and objectives.

The Plan was originally effective as of September 6, 2014.  No PAR Awards were
granted under the Plan prior to the effective date of `this amendment and
restatement of the Plan.

2.      Definitions

 As used herein, the following terms shall have the following meanings: 

2.1.     Affiliate  means, when used with respect to any Person, any Person
directly or indirectly controlling, controlled by, or under common control with
such Person.  For the purposes of this definition, the terms “controlling,
controlled by, or under common control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person. 

 

2.2      Affiliated Entity    means an entity that is an Affiliate of the
Company, as determined by either the Board or the Committee.

 

2.3      Annual Cap    means 2.50%  multiplied by the quantity equal to FMV
minus $400,000,000 (i.e,  [2.50% x (FMV - $400,000,000)]).    

 

2.4      Appraiser    means a Person that is engaged by the Company from time to
time to perform a valuation of Fair Market Value.

 

2.5      Appraisal Date    means the designated date as of which the Appraiser
determines Fair Market Value.  It is anticipated that FMV will be computed (a)
as of the end of each Plan Year preceding a Plan Year in which there will be a
Fixed Determination Date,  (b) upon the occurrence of a Liquidity Event, (c)
and/or at such other time or times as may be determined by the Committee in its
discretion.

 

2.6      Beneficiary    means the beneficiary or beneficiaries of a Participant
to receive any amounts distributable under the Plan after his death.

 

 

1

 

--------------------------------------------------------------------------------

 

 

2.7       Board  means the governing body of the General Partner of the Company.

 

2.8       Capital Stock  means any and all shares, units, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) the equity of any Person, but excluding any debt
securities convertible into, or exchangeable for, such equity. 

 

2.9       Carryover Determination Date  means January 1 of a Plan Year.

 

2.10     CEO     means the then-current Chief Executive Officer of the Company. 

 

2.11     Class A Limited Partner  means such term as described in the Agreement
of Limited Partnership of Alta Mesa Holdings, LP, as it may be amended from time
to time.

 

2.12     Code  means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority.  References herein to any provision of the Code shall
refer to any successor provision thereto.

 

2.13     Committee  means the Committee appointed under the Plan, which shall be
comprised of the full Board, or a committee that is comprised of members of the
Board, as selected by the Board in its discretion.

 

2.14     Company  means Alta Mesa Holdings, L.P., a Texas limited partnership,
or its successor in interest.

 

2.15     Consultant     means a Person who is not an Employee and who, in the
opinion of the Committee, is (a) in a position to contribute to the growth or
financial success of the Company or any Affiliated entity, (b) is a natural
person, and (c) provides bona fide services to the Company or any Affiliated
entity, which services are not in connection with the offer or sale of
securities in a capital raising transaction, and do not directly or indirectly
promote or maintain a market for the securities of the Company or an Affiliated
Entity.

 

2.16     Designated Value (or DV)  means the designated value of an outstanding
PAR.  The initial DV as of the Grant Date shall be as determined by the
Committee in its discretion and stipulated in the PAR Agreement.  Subsequent to
the stipulated initial DV, the Committee shall determine the DV of each PAR as
of a  Valuation Date.  The DV of a PAR for purposes of a Payment Event resulting
from the occurrence of a Liquidity Event shall be based upon the Net Sale
Proceeds.  In the event of the Participant’s Fixed Determination Date (before a
Liquidity Event) which results in a Payment Event, the Committee will determine
the DV of each vested PAR then held by such Participant.  In each case, the DV
shall be determined on a per outstanding PAR basis.

 

2.17     Determination Date  means, as applicable, a Carryover Determination
Date or a Fixed Determination Date.

 





2

 

--------------------------------------------------------------------------------

 

 

2.18     Dispute  means any dispute, disagreement, claim or controversy arising
in connection with, or relating to, the Plan or any PAR.

 

2.19     Effective Date  means September 24, 2014,  which is the effective date
of this amended and restated Plan.

 

2.20     Employee     means an employee of an Employer, as designated on the
Employer’s payroll records, whose compensation is reported on an IRS Form W-2
(or its successor).

 

2.21     Employer  means the Company or an Affiliated Entity that employs an
Employee.

 

2.22     Employment  means employment with an Employer.  In this regard, neither
the transfer of a Participant from employment by an Employer to employment by an
Affiliated Entity, nor the transfer of a Participant from employment by an
Affiliated Entity to employment by an Employer, shall be deemed to be a
separation from service by the Participant.  Moreover, the Employment of a
Participant shall not be deemed to have been terminated because of any leave of
absence that is authorized by the Employer for any specified period.  The term
“Employment” for purposes of the Plan shall include active performance of agreed
services by a Consultant for the Company or any Affiliated Entity.  All
determinations hereunder regarding Employment, and termination of Employment,
shall be made by the Committee in its discretion.

 

2.23     Employment Termination Date  means the date that the Participant’s
Employment with the Employer is terminated for whatever reason.    For purposes
of the Plan, the termination of Participant’s Employment shall not, in and of
itself, be a Payment Event.

 

2.24     ERISA  means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and other authority promulgated thereunder by the
appropriate governmental authority.  References herein to any provision of ERISA
shall refer to any successor provision thereto.

 

2.25     Fair Market Value (or FMV)  means the fair market value of the
aggregate interests of all the Class A Limited Partners in the Company, as
determined by the Appraiser as of the Appraisal Date.  If, for whatever reason,
there is no appraisal performed by an Appraiser, then FMV shall be determined in
good faith by the Committee except that, for purposes of calculating the Annual
Cap if needed, FMV shall be determined by the Appraiser and may not be
determined by the Committee.    FMV resulting from the occurrence of a Liquidity
Event shall be based upon the Net Sale Proceeds.

 

2.26     Fixed Determination Date  means, with respect to a PAR Award, a
designated date within the PAR Term that is selected by the Participant.  The
Fixed Determination Date must be either the first day of the second, third, or
fourth calendar quarter of a year  (i.e., April 1, July 1, or October 1), but
not earlier than April 1 of the fifth Plan Year that follows the end of the Plan
Year containing the Grant Date for such PAR Award or later than the end of the
PAR Term.

 

2.27     Forfeiture Event     means, in connection with the termination of a
Participant’s Employment and resultant forfeiture of his PARs (or the “clawback”
of any amount



3

 

--------------------------------------------------------------------------------

 

 

received for his PARs pursuant to Section 33), the termination of the
Participant’s Employment due to:  (a) the willful misfeasance or nonfeasance of
duty by Participant which is intended to materially injure or has the effect of
materially injuring the reputation, business, or business relationships of the
Employer or any Affiliate thereof, or any of their respective officers,
directors, employees or agents; (b) a breach or violation by Participant of any
term of his employment agreement or personal services agreement with the
Employer, if any; (c) the conviction of the Participant by a court of competent
jurisdiction as to which no further appeal can be taken of a crime involving
moral turpitude or a felony; (d) the commission by the Participant of any
material act of fraud upon the Employer; (e) the misappropriation by the
Participant of any funds or other property of the Employer; (f) the knowing
engagement by the Participant in any material conflict of interest with the
Employer without compliance with the Employer’s conflict of interest policy, as
then in effect, or first obtaining the written consent of the Board or the
Committee; (g) the Participant improperly divulging trade secrets of the
Employer; (h) the engagement by the Participant, without the written consent of
the Board or the Committee, in any activity which competes with the business of
the Employer or which could result in a material injury to the business,
reputation or goodwill of the Employer; (i) the Participant’s breach of any
agreement with, or representation, warranty or covenant made to, the Employer,
including but not limited to, a non-compete, confidentiality, non-solicitation,
work product assignment agreement, or a code or policy of business conduct or
ethics; (j)  the Participant’s loss or suspension of any license or registration
required or reasonably necessary for the performance of the employment duty
functions assigned to the Participant by the Employer; or (k) the Participant
had knowledge of any information that would have a material adverse impact on
the valuation of the Company or any of its Affiliates, but failed to promptly
and properly disclose such information to an officer of the Company, the
Committee or the Board.  Pursuant to Section 33, a Forfeiture Event would also
result if the Employer obtains information within one year following
Participant’s termination of Employment that, if known as of his termination
date, would have resulted in the termination of Participant’s Employment due to
a Forfeiture Event.

 

For purposes of this definition of “Forfeiture Event”, no act or failure to act
on Participant’s part shall be deemed “willful” unless it is done or omitted by
Participant without his reasonable belief that such action or omission was in
the best interest of the Company or its Affiliate (assuming disclosure of the
pertinent facts, any action or omission by Participant after consultation with,
and in accordance with the advice of, legal counsel reasonably acceptable to the
Company shall be deemed to have been taken in good faith and to not be “willful”
for purposes of this Plan).

A Forfeiture Event hereunder shall not exist unless and until the Company has
delivered to Participant a copy of a resolution duly adopted by a majority of
the Committee (excluding Participant if he is then a Committee member for
purposes of determining such majority) at a meeting of the Committee called and
held for such purpose after reasonable (but in no event less than thirty days’)
notice to Participant and an opportunity for Participant, together with his
counsel if Participant so desires, to be heard before the Committee, finding
that in the good faith opinion of the Committee a Forfeiture Event hereunder
does exist, and specifying the particulars thereof.  The determination of the
Committee in this respect shall be final and binding; provided, however, this



4

 

--------------------------------------------------------------------------------

 

 

determination shall not prevent Participant from challenging, in any future
legal proceeding, the Committee’s determination to the effect that a Forfeiture
Event exists or that Participant has failed to cure any act (or failure to act)
which formed the basis for the Committee’s determination.  A Participant who is
terminated for a Forfeiture Event may receive a written Notice of Termination.

2.28     Founder  means either Michael E. Ellis or Harlan H. Chappelle.

 

2.29     General Partner  means the general partner of the Company, or its
successor in interest.

 

2.30     Grant Date  means the effective date that a PAR Award is granted to a
Participant as set out in his PAR Agreement.

 

2.31     Liquidity Event  means a “Liquidity Event”, as defined in the
Stockholders Agreement.  Notwithstanding the foregoing provisions of this
Section 2.31, and only to the extent that any payment or acceleration of
compensation under the Plan is subject to taxation under Code Section 409A for
nonqualified deferred compensation, the term Liquidity Event shall be construed
in accordance with the meaning of the term “change in control event” as set
forth in Code Section 409A if such terms are inconsistent, but only to the
minimum extent necessary to comply with the meaning of such term under Code
Section 409A as determined by the Committee.

 

2.32     Liquidity Event Date  means the effective date on which the closing or
consummation of a Liquidity Event occurs.

 

2.33     Net Sale Proceeds  means the aggregate amount of cash and non-cash
proceeds from a Liquidity Event received by the Class A Limited Partners, or
paid to or for the account of the Company  on behalf of the Class A Limited
Partners,  which proceeds shall be net of (a) any outstanding debt owed by the
Company,  (b) any amounts paid to the Class B Limited Partners or any other
class of partners of the Company (other than the Class A Partners) resulting
from the Liquidity Event, and (c) any out-of-pocket costs, fees and expenses
(including, without limitation, attorneys’ fees, investment banking fees and
accountants’ fees) incurred in connection with such Liquidity Event.  Non-cash
proceeds include any proceeds received by way of deferred payment of principal
pursuant to a note, installment receivable, purchase price adjustment
receivable, or otherwise, but only if, as and when received.

 

2.34     Notice of Termination  means a written notice that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Participant’s Employment due to a Forfeiture Event, and if the
termination date is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than sixty (60) days after the
giving of such notice).  The failure by the Employer to provide a Notice of
Termination, or to set forth in the Notice of Termination any fact or
circumstance that contributes to the showing of a Forfeiture Event, shall not
waive any right of the Employer, or preclude the Employer from asserting such
fact or circumstance in enforcing the Employer’s rights hereunder.

 





5

 

--------------------------------------------------------------------------------

 

 

2.35     PAR Agreement  means a written agreement that is authorized by the
Committee and entered into between the Company and the Participant setting forth
the terms and conditions pursuant to which a PAR Award is made under the Plan
including, without limitation, the Fixed Determination Date selected by the
Participant.    A PAR Agreement, and the terms and conditions of any PAR Award,
need not be uniform or consistent among all Participants. 

 

2.36     PAR Award    means a grant of one or more PARs to a Participant,
subject to the terms and conditions of the Plan and the Participant’s individual
PAR Agreement.

 

2.37     PAR Term  means the time period beginning on the Grant Date and ending
on the maximum term of the PAR, as specified in the Participant’s PAR
Agreement.  If no PAR Term is expressly specified in the PAR Agreement for a
Participant, the PAR Term shall be ten  (10) years from the Grant Date of the
PAR.  The PAR Term shall not be affected by the termination of Employment by the
Participant, unless due to a Forfeiture Event or as otherwise expressly provided
in the Participant’s PAR Agreement.

 

2.38     Participant  means an Employee or Consultant who has been granted a PAR
Award under the Plan, and any PARs granted to him are still outstanding and thus
have not been paid, redeemed, forfeited, expired or terminated.

 

2.39     Payment Event  means the date on which an outstanding and vested PAR
Award becomes payable under the Plan.  With respect to a Participant, the date
of a Payment Event shall be the earlier of (a) the Liquidity Event Date or (b)
the Participant’s Fixed Determination Date that applies to the particular PAR
Award.

 

2.40     Performance Appreciation Right or PAR  means the economic unit by which
the Participant’s right to receive compensation under the Plan is measured.  The
initial DV of a PAR shall be stipulated upon its Grant Date with any increase or
decrease in DV being computed in accordance with the terms and conditions of the
Plan, as determined by the Committee.  The PAR is thus an economic unit of
measure that is used for purposes of computing any compensation that may be
payable under the Plan to a Participant.

 

2.41     Person  means any individual, firm, corporation, partnership, company,
joint venture, association, joint-stock company, limited liability company,
trust, unincorporated organization, or other entity. 

 

2.42     Plan  means the Alta Mesa Holdings, L.P. Performance Appreciation
Rights Plan, as it may be amended from time to time.

 

2.43     Plan Year  means the 12-month calendar year; with the first Plan Year
being a short year commencing on the Effective Date and ending on December 31,
2014.

 

2.44     Protection Agreement  means any agreement between the Participant and
the Employer (or its Affiliate) concerning any matters related to the
confidentiality of proprietary information, non-competition by Participant,
and/or the non-solicitation or non-recruitment of employees or customers by
Participant, in such form, and including such terms and conditions, as shall be
determined by the Employer (or its Affiliate).





6

 

--------------------------------------------------------------------------------

 

 

 

2.45     Securities Act  means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder. 

 

2.46     Specified Employee  means an Employee or former Employee as described
in Code Section 409A(a)(2)(B)(i), but only to the extent that the stock of the
Employer is publicly traded on an established securities market (or as otherwise
prescribed under Code Section 409A). 

 

2.47     Stockholders Agreement  means the stockholders agreement entered into
as of March 25, 2014, by and among Alta Mesa Investment Holdings Inc.,
Highbridge Principal Strategies, LLC, and the stockholders named therein, as
such agreement may be amended from time to time. 

 

2.48     Subsidiary  means (a) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain;  (b) any limited partnership, if the Company or any
corporation described in item (a) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner; and (c)
any partnership or limited liability company, if the partners or members thereof
are composed only of the Company, any corporation listed in item (a) above or
any limited partnership listed in item (b) above.

 

2.49     Valuation Date  means the date that the DV of an outstanding PAR Award
is determined.  The only required Valuation Date for an outstanding PAR shall be
upon the occurrence of a Payment Event for a Participant.

 

3.        Eligibility for PAR Awards

   Employees  and Consultants shall be eligible to be granted PAR Awards. 
Participants shall be selected from time to time by the Committee in its
discretion.  The number of PARs to be awarded to any Participant, the initial
stipulated DV of a PAR, the vesting schedule, if any, for a PAR Award,  and the
other terms and conditions of the PAR Award, shall be determined by the
Committee, in its discretion, and set out in the PAR Agreement.  The Participant
shall select the Fixed Determination Date which shall also be included in the
PAR Agreement.

In selecting those Employees and Consultants to become Participants, and in
determining the number of PARs and other terms and conditions of the PAR Award,
the Committee shall consider the position and responsibilities of the
individual, the value of services provided to the Employer, and such other
factors as it deems relevant in its discretion.  Any determination made in this
respect need not be uniform with respect to any individual Employee or
Consultant or any class of Employees or Consultants.

A  Participant must first enter into a PAR Agreement and, in addition if
required by the Committee on a case-by-case basis in its discretion, a
Protection Agreement (which, at the election of the Committee, may be a separate
agreement or be included in the PAR Agreement), as a condition precedent to
being granted a PAR Award.  The terms and conditions of a  PAR



7

 

--------------------------------------------------------------------------------

 

 

Award, including vesting conditions and the Fixed Determination Date, shall be
evidenced by a PAR Agreement to be executed by an authorized officer of the
Company (other than the Participant), and by the Participant in his individual
capacity as an Employee or Consultant.

4.        PARs Subject to Plan

   A total of one million (1,000,000) PARs shall be available for grants of PAR
Awards to Participants under the Plan.  The aggregate Designated Value of all
1,000,000 PARs under the Plan, whether held as reserved PARs under the Plan, or
issued and outstanding as PAR Awards under the Plan,  shall be equal to ten
percent (10%) of the Fair Market Value of the aggregate interests of all of the
Class A Limited Partners in the Company.  After the Fair Market Value of the
aggregate interests is determined by the Appraiser, the DV of each PAR shall be
equal to one ten-millionth (1/10,000,000) of the FMV (i.e.,  [FMV x (10% 
1,000,000)].  Upon the occurrence of a Liquidity Event, the DV of each PAR shall
be equal to one ten-millionth (1/10,000,000) of the aggregate interests of all
the Class A Limited Partners in the Company as of the Liquidity Event Date.  Any
PAR subject to a PAR Award that is forfeited, cancelled or expires unexercised
under the terms of the Plan shall again immediately become available for grants
of new PAR Awards.  If any PAR is subject to a then outstanding PAR Award, or
the PAR is paid out and thus redeemed due to a Payment Event,  such PAR shall
reduce the total number of PARs reserved for future grants under the Plan.

5.        Plan Administration

 

5.1      Authority of the Committee

 The Committee shall have the absolute and discretionary right, power and
authority to (a) select Employees  and Consultants to become Participants; (b)
determine the number, vesting and duration of PARs awarded to any Participant;
(c) determine the gross and net amount payable to a Participant upon a Payment
Event; (d) determine the other terms and conditions of PAR grants; (e) change
the number of PARs subject to the Plan; (f) construe, construct and interpret
the Plan and any outstanding PAR, including, without limitation, resolving any
inconsistency, correcting any defect and supplying any omission; and (g)
establish, amend, or waive rules for the Plan’s administration. 

If, due to errors in drafting, any term or provision of the Plan does not
accurately reflect its intended meaning, as demonstrated by prior
interpretations or other evidence of intent, or as determined by the Committee
in its judgment, such term or provision shall be considered ambiguous and shall
be interpreted by the Committee in a fashion consistent with its intent as
determined by the Committee.  The Plan may be amended retroactively to cure any
such ambiguity.

5.2      Committee

 The responsibility for the administration of the Plan has been assigned to the
Committee.  The Board may remove any member of the Committee at any time in its
discretion.  A member of the Committee may resign from such position by
providing at least 30 days advance notice to the Board unless such notice
requirement is waived, in whole or in part, by the Board.  The Board may, in its
discretion, appoint another member to the Committee to replace any member who
has resigned or been removed from such position.





8

 

--------------------------------------------------------------------------------

 

 

The Committee shall designate a chairman from among its members who shall
preside at its meetings, and shall designate a secretary, without regard to
whether that person is a member of the Committee, who shall be responsible for
the minutes of the proceedings and all records and documents pertaining to its
administration of the Plan.  Meetings shall be held at such times and places as
determined by the Committee, and the Committee may hold telephonic
meetings.  The Committee may take any action otherwise proper under the Plan by
the affirmative vote, taken with or without a meeting, of a majority of its
members.  The Committee may authorize any one or more of its members or any
officer of an Employer to execute and deliver documents on behalf of the
Committee.

Employees who are members of the Committee may be eligible for PAR awards under
Section 3.  However, a member of the Committee must recuse himself from any vote
or other action involving the Committee that directly pertains to his individual
personal interests under the Plan. 

The Committee shall manage and oversee the day-to-day administration of the
Plan.  The Committee shall maintain such records it deems appropriate for each
individual Participant to reflect his interest in each PAR Award granted to him
under the Plan.  The Committee may adopt such rules and procedures as it deems
necessary or appropriate for administration of the Plan.  When making a
determination or calculation, the Committee shall be entitled to rely upon
information furnished to it which appears proper without the necessity of any
independent verification or investigation.

No member of the Committee shall receive any extra compensation with respect to
services performed under the Plan.  The Committee shall have final discretionary
and authority under the Plan.  All such decisions, interpretations and other
determinations of the Committee shall be final and conclusive on Participants
and all other interested Persons.

5.3      Delegation

 The Board or Committee may delegate to other Employees any of the
administrative functions relating to the Plan, together with all powers
necessary to enable its designee(s) to properly carry out such duties
hereunder.  The Company may also engage Appraisers,  attorneys, accountants,
recordkeepers, and such other Persons as it deems advisable, in its discretion,
to provide services related to the Plan.  The Board, Committee and Employer, as
well as any Person to whom any duty or power in connection with the operation of
the Plan is delegated, may rely, without further inquiry, upon all valuations,
certificates, reports, and opinions furnished by any Appraiser,  attorney,
accountant, consultant, recordkeeper, or other Person who has been engaged to
perform duties under the Plan.  Moreover, they shall also be fully protected in
respect to any action taken, or not taken, in good faith reliance on such
valuations, certificates, etc.

5.4      No Fiduciary Duties

 The Board, Employer, Committee and any Employee who is involved with Plan
administration, and their selected Appraisers,  attorneys, accountants and other
advisors, are not in any type of fiduciary relationship under the Plan with
respect to any Participant.

5.5      Decisions Binding





9

 

--------------------------------------------------------------------------------

 

 

 All determinations by the Committee hereunder shall be final, conclusive and
binding on all Persons in all respects, including Employers, Employees,
Consultants and Participants.  Any determinations of the Committee with respect
to any PAR Award or PAR Agreement need not be uniform or consistent among all
Participants, regardless of past practice or whether such Participants are
similarly situated.

5.6      Legal Counsel; Expenses of Plan

 The Company or Committee may employ legal counsel, including, without
limitation, independent legal counsel or counsel regularly employed by the
Company, to provide legal assistance related to the Plan.  All expenses incurred
in administering the Plan shall be borne by the Company.

5.7      Indemnification

 Each current or former Employee who is or was a member of the Committee, or any
other current or former Employee who acts or acted as an agent or delegate of
the Committee or the Company with respect to administrative duties under the
Plan, shall be indemnified, defended and held harmless by the Company and each
Affiliated Entity, jointly and severally (together, “Employer”), from and
against any and all damage, loss, liability, cost and expense that may be
imposed upon or incurred by him in connection with, or resulting from, any
claim, action, suit, or proceeding to which he may be a party or in which he may
be involved by reason of any action taken or failure to act under the Plan,
except for any such act or inaction constituting his intentional misconduct or
gross negligence.  Such current or former Employee shall be indemnified by the
Employer for all amounts paid by him in settlement thereof, with the Employer’s
approval, or paid by him in satisfaction of any judgment in any such action,
suit, or proceeding against him, provided he shall give the Employer an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such Persons may be entitled from the Employer or under any other
agreement, as a matter of law, contract or otherwise, or any power that the
Employer may have to indemnify them or hold them harmless.  This indemnification
provision shall not apply to any Participant solely in his capacity as a
Participant.

6.        Valuation of Performance Appreciation Rights

 The Designated Value of a PAR on its Grant Date shall be stipulated by the
Committee in the PAR Agreement.  The Designated Value of a PAR for purposes of a
 Payment Event shall be determined by the Committee pursuant to Section 8.2.

7.        Vesting

   A Participant shall vest in his PAR Award pursuant to the vesting schedule
set forth in the PAR Agreement and subject to the following conditions:

(a)



Forfeiture Event. In the event of a Forfeiture Event for a Participant, any
outstanding PAR Award held by such Participant shall automatically become zero
percent (0%) vested and immediately forfeitable without the necessity of any
further action.

(b)



Termination of Employment. In the event of termination of the Participant’s
Employment, (a) any vested PARs held by such Participant on his Employment



10

 

--------------------------------------------------------------------------------

 

 

Termination Date shall remain vested and become payable upon the occurrence of a
Payment Event, and (b) any unvested PARs held by such Participant on his
Employment Termination Date shall be forfeited and expire without the necessity
of any further action.

(c)



Liquidity Event. In the event of a Liquidity Event, (a) any vested PARs held by
a  Participant as of the Liquidity Event Date shall become payable upon the
Liquidity Event, and (b) any unvested PARs held by the Participant on the
Liquidity Event Date shall continue to vest if he is still in Employment at such
time pursuant to the vesting schedule set forth in his PAR Agreement.

The payment for any vested PAR shall be made only upon the occurrence of a
 Payment Event in accordance with Section 8.  For purposes of clarity, the
Payment Event for a vested PAR Award may occur after the Participant’s
Employment Termination Date but only if there has been no intervening Forfeiture
Event.

8.        Payment for Vested PARs

 

8.1      Timing of Payment

 Payment for any outstanding and vested PAR Award held by a Participant shall
not be made unless and until there is a  Payment Event for the Participant.  If
there is a termination of the Participant’s Employment prior to the Payment
Event, the payment for any vested PARs as of his termination date will not be
made until a Payment Event, unless there is a Forfeiture Event that results in
the forfeiture of such vested PARs.

8.2      Final DV of Vested PAR

 Subject to Section 33, upon the occurrence of a Payment Event, the final DV of
the Participant’s vested PARs shall be determined by the Committee.  The amount
payable to or on behalf of a Participant shall be equal to the increase, if any,
between the DV of the PAR as of its Grant Date and the DV of the PAR as of the
Valuation Date.    

If the Payment Event is due to a Liquidity Event, the Valuation Date will be the
Liquidity Event Date based on the DV of the vested PAR as of that date.

If the Payment Event is due to the Participant’s Fixed Determination Date, (a)
the Valuation Date shall be the latest Appraisal Date that immediately precedes
the Fixed Determination Date even if there was an earlier termination of the
Participant’s Employment, and (b) the final DV of the vested PAR shall be
determined based on its DV on that Appraisal Date.

8.3      Amount and Timing of Payment upon a  Fixed Determination Date

(a)



Subject to Section 33 and Section 8.3(d), the amount payable to Participant
under Section 8.2 upon a Payment Event due to a Fixed Determination Date that
occurs before a Liquidity Event shall be paid by the Company in a one-time lump
sum payment within sixty (60) days following the Fixed Determination Date.

(b)



Any payments under this Section 8.3 shall be paid in cash, net of applicable tax
and any other appropriate withholdings.

(c)



Any payments under this Section 8.3 may, at the discretion of the Company,  be
subject to the condition precedent of the Company's receipt of a release of
claims



11

 

--------------------------------------------------------------------------------

 

 

agreement from the Participant in such form as provided by the Company.  If the
Company imposes such a  condition precedent and the release agreement is not
executed by the Participant and timely returned in good order to the Company
prior to the date of payment under this Section 8.3 (or another deadline that is
reasonably imposed by the Company in advance of the payment due date), the
entire amount payable to the Participant under the Plan shall be forfeited.  In
the event that the period during which the Participant must execute and return
the release agreement spans two tax years, the payment will be made in the
second taxable year.

(d)



(i) For each Plan Year, the total aggregate amount that may be paid to all
Participants under the Plan is the Annual Cap.   The Annual Cap applies to the
aggregate of (A) the payments, if any, that are carried over from the prior Plan
Year and are due to be paid on the Carryover Determination Date and (B) all
amounts due to be paid on Fixed Determination Dates during the current Plan
Year.

(ii) If, as of a Determination Date, (A) the aggregate amount due to be paid to
all Participants under the Plan for the then-current Determination Date plus (B)
the aggregate of amount already paid to Participants under the Plan in the
current Plan Year as the result of prior Determination Dates in the same Plan
Year, exceeds the Annual Cap, then each Participant shall receive a “Partial
Payment”  (as of the payment date described below), which shall be calculated as
follows:

Partial Payment = [PDUE / TDUE] x [Annual Cap - TPAID]
“Remainder” = PDUE - Partial Payment

If the Determination Date is a Fixed Determination Date:

 “PDUE”Equals the amount that is payable to the Participant as determined under
Section 8.2 for the applicable Fixed Determination Date;

“TDUE”Equals the aggregate amount due to be paid to all Participants as
determined under Section 8.2 for the applicable Fixed Determination Date; and

“TPAID”Equals the aggregate amount already paid to Participants under the Plan
in the same Plan Year as the result of the Carryover Determination Date and the
prior Fixed Determination Dates in the same Plan Year.

If the Determination Date is a Carryover Determination Date:

“PDUE”Equals the amount that is payable to the Participant as carried over from
the prior Plan Year for the applicable Carryover Determination Date;

“TDUE”Equals the aggregate amount due to be paid to all Participants as carried
over from the prior Plan Year for the applicable Carryover Determination Date;
 and



12

 

--------------------------------------------------------------------------------

 

 

“TPAID”Equals zero (0).  The Carryover Determination Date in a Plan Year
precedes all Fixed Determination Dates in that same Plan Year.

(iii) The Remainder of the amount payable to a Participant under this
Section 8.3(d) (which is PDUE minus the Partial Payment) shall be made as a
one-time lump sum within sixty  (60) days after the Carryover Determination Date
for the Plan Year next following the Plan Year in which the Partial Payment was
made (subject, however, to this Section 8.3(d)if the aggregate amount to be
carried over to such next Plan Year exceeds the Annual Cap for that Plan Year).

(iv) Any delayed payments made pursuant to this Section 8.3(d) shall earn
interest at the prime rate (as published in The Wall Street Journal on the
business day immediately prior to each payment due date) plus one percent
(1.0%).

8.4      Amount and Timing of Payment upon a Liquidity Event

 Subject to Section 33, in the event of a Payment Event due to a Liquidity
Event, the amount payable to the Participant under Section 8.2 shall be paid by
the Company within thirty (30) days following the date that the Class A Limited
Partners receive the Net Sale Proceeds resulting from the Liquidity Event, but
not later than within 2½ months following the end of the calendar year in which
the Liquidity Event occurred regardless of whether the Class A Limited Partners
have received their share of the Net Sale Proceeds by such deadline.

Subject to Section 33, in the event of a Liquidity Event, if consideration other
than cash is paid to the Class A Limited Partners, then Participants may, in the
discretion of either the Committee or the Board, receive (a) cash, (b) the same
form of consideration received by Class A Limited Partners, subject to any
contractual or legal restrictions applicable to such consideration, (c) other
property as deemed appropriate by either the Committee or the Board, as
applicable, or (d) any combination of the foregoing as determined by the
Committee or the Board.  Any determinations by either the Committee or the Board
as to the fair market value of any consideration received or paid to, by or on
behalf of the Company or its Class A Limited Partners, as contemplated
hereunder, shall be made in its discretion and shall be conclusive, final and
binding on all Persons, absent willful misconduct or bad faith on the part of
the Committee or the Board, as applicable.

Any payments under this Section 8.4 shall be paid, net of applicable tax and any
other appropriate withholdings. 

Any payments under this Section 8.4 may, at the discretion of the Company, be
subject to the condition precedent of the Company's receipt of a release of
claims agreement from the Participant in such form as provided by the Company.  
 If the Company imposes such condition precedent and the release agreement is
not executed by the Participant and timely returned in good order to the Company
prior to the date of payment under this Section 8.4 (or another deadline that is
reasonably imposed by the Company in advance of the payment due date), the
entire amount payable to the Participant under the Plan shall be forfeited.  In
the event that the period during which the Participant must execute and return
the release spans two tax years, the payment will be made in the second taxable
year.





13

 

--------------------------------------------------------------------------------

 

 

8.5      Participant Includes Beneficiary

   In this Section  8, references to Participant shall be deemed to include the
Beneficiary of a deceased Participant, if applicable.

9.        Other Adjustments and Changes in PARs

 The existence of the Plan or outstanding PARs shall not affect in any way the
right and power of the Employer to make or authorize (a) any and all
adjustments, capital contributions, recapitalization, reorganizations, mergers,
public offerings, or other changes in the Employer’s Capital Stock, capital or
profits structure or its business, or any incorporation or combination of the
Employer, or the dissolution or liquidation of the Employer; (b) any sale or
transfer of all or any part of its assets or business, or the issuance of any
securities by the Employer; (c) to enter, or not enter, into a Liquidity Event;
or (d) or any other act or proceeding, whether of a similar character or
otherwise. 

If while there are PARs outstanding, the Company shall effect any subdivision or
consolidation of PARs or Class A Limited Partner interests, or any capital
readjustment, combination of PARs or Class A Limited Partner interests,
recapitalization or other increase or reduction in the number of PARs or Class A
Limited Partner interests, then the Committee may take such action as it deems
to be necessary or appropriate, in its complete discretion as exercised in good
faith, with respect to the effect of such a change on the DV of PARs including,
without limitation, making any corresponding and equitable adjustments to the
number of, or the DV of, the PARs, all without regard to any consent by
Participants.

10.      Changes in Law or Circumstances

 In the event of any change in applicable law or any change in circumstances
which results in, or would result in, any dilution of the rights granted under
the Plan, or which otherwise warrants an equitable adjustment because it
interferes with the intended operation of the Plan, then, if the Committee
should so determine, in its discretion, as exercised in good faith that such
change equitably requires an adjustment in the number or kind of PARs, an
adjustment shall be made by the Committee in accordance with such determination.
Such adjustments may include, without limitation, changes with respect to (i)
the aggregate number of PARs, and (ii) the DV per PAR.

11.      Exchange of Incentive Awards

   The Committee may, in its complete discretion, permit a Participant to
surrender outstanding PARs in exchange for the grant of new PARs, or require
holders of PARs to surrender outstanding PARs (or comparable rights under other
plans or arrangements) as a condition precedent to the grant of new PARs or
other rights or benefits.  No exchange of PARs shall be made under this
Section 11 if such surrender causes any PARs to provide for the deferral of
compensation in a manner that is subject to taxation under Code Section 409A,
unless otherwise then determined by the Committee in its discretion. 

12.      Appraisal

 The FMV shall be determined each year as of the Appraisal Date.  To determine
FMV, the Appraiser shall use any valuation techniques or methods that it deems
to be appropriate in its business judgment.  The Appraiser shall be engaged
directly by the Company and enter into a contract with the Company.  The
Appraiser shall have no agency, fiduciary, contractual or other relationship
with the Participants.  The Participants are not third-party beneficiaries of
any services performed by the Appraiser or any valuation report or any other
information prepared by, or provided to, the Appraiser.  The Participants shall
have no right to review any report or data prepared by the Appraiser.  The FMV
shall be determined by the Appraiser, in good faith and in accordance with
reasonable commercial standards, by application



14

 

--------------------------------------------------------------------------------

 

 

of a reasonable valuation method and in consideration of such facts that the
Appraiser deems to be appropriate in its sole business judgment.    The FMV
valuation method may be changed at any time in the discretion of the Appraiser. 
In addition, the Company may rely upon valuations of FMV that are conducted in
good faith by the Committee for all purposes of the Plan.

13.       Funding and Liability of Employer

 The Plan shall be “unfunded”, particularly for purposes of ERISA and the
Code.  No provision of the Plan shall require the Employer, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets.  Any liability or obligation of the Employer to any
Participant with respect to a PAR shall be based solely upon any contractual
obligations created by the Plan, and no such liability or obligation of the
Employer shall be deemed to be secured by any pledge or other encumbrance on any
property of the Employer.  Any amounts which may be set aside by the Employer to
meet its obligations under the Plan shall remain the exclusive property of the
Employer subject to the claims of the Employer’s secured and unsecured
creditors.  The rights of any Participant (and any person claiming under such
Participant) shall not rise above or exceed those of an unsecured general
creditor of the Employer.  The Board, Employer and Committee shall not be
required to give any security or bond for the performance of any obligation that
may be created by the Plan.

Although bookkeeping accounts may be established for Participants to reflect
their outstanding PAR Awards, any such accounts shall be used merely as a
bookkeeping convenience.  The Employer shall not be required to segregate any
assets that may at any time be represented by PAR Awards, nor shall the Plan be
construed as providing for such segregation.  The Board, Employer, and Committee
shall not be deemed to be a fiduciary or trustee with respect to any PARs
granted under the Plan.  Any liability or obligation of an Employer to any
Participant with respect to a PAR Award shall be based solely upon any
contractual obligations that may be created by the Plan, and no such liability
or obligation of an Employer shall be deemed to be secured by any pledge or
other encumbrance on any property of an Employer.

14.       Nature of PARs; No Rights as Equity Owner under the Plan

 The PARs shall be used solely as a device for the measurement and determination
of the amount of any payment.  The PARs shall not constitute or be treated as
property or as a trust fund of any kind.  Participants’ rights hereunder are
limited exclusively to the right to receive cash or property, as provided in the
Plan, and shall confer no voting rights or any similar rights commonly enjoyed
by a beneficial owner.  No Participant shall have any rights as a partner or an
equity owner of the Employer with respect to any PARs granted under the
Plan.  In addition, no actual equity interests shall be issued pursuant to the
Plan.  All benefits under the Plan shall be payable solely from the general
assets of the Employer, and no separate or special funds shall be established
and no segregation of assets shall be made to assure the payment of benefits
from the Plan, except as the result of a  Liquidity Event.  The Participants
shall have no right, title, or interest in or to any investments which the
Employer may make to aid in meeting its obligations under the Plan.  The rights
of Participants with respect to PARs shall be limited to those rights which are
specifically enumerated in the Plan and their respective PAR Agreements, and
such rights shall be for all purposes, unsecured contractual creditor’s rights
against the Employer, being on a parity with the rights of all other unsecured
general creditors or the Employer.





15

 

--------------------------------------------------------------------------------

 

 

15.       Non-Transferability; Beneficiaries

 No PAR Award shall be assignable or transferable by the Participant, other than
by will or the laws of descent and distribution, or pursuant to a Beneficiary
designation.  Each Participant may designate a Beneficiary to whom the payment
of PAR Awards will be made upon his death.

Each Participant may, from time to time, designate a Beneficiary(ies) (who may
be named contingently or successively) to whom any payment is to be paid in case
of the Participant’s death before he receives all of such payment.  Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant in writing with the Committee (or its delegate) during the
Participant’s  lifetime.  A Participant may, from time to time, revoke or change
his beneficiary designation by filing a new designation form with the Committee
(or its delegate).  The last valid designation received shall be controlling;
provided, however, that no beneficiary designation, or change or revocation
thereof, shall be effective unless received prior to the Participant’s death and
in no event shall it be effective as of a date prior to its
receipt.  Notwithstanding any contrary provision of this Section 15, no
beneficiary designation made by a married Participant, other than one under
which the surviving lawful spouse of such Participant is designated as the sole
100% primary beneficiary, shall be valid and effective without the prior written
consent of such spouse to the designation of another primary beneficiary. 

In the event of Participant’s final divorce from his spouse that occurs prior to
his death, the Participant’s prior designation of his former spouse as his
Beneficiary hereunder shall be automatically revoked without the necessity of
any further action by the Participant, unless the Participant affirmatively
re-designates his former spouse as his Beneficiary by executing a subsequent
beneficiary designation form following his divorce.

If no valid and effective beneficiary designation exists at the time of the
Participant’s death, or if no Beneficiary survives the Participant, or if such
designation conflicts with applicable law, the payments shall be made to the
Participant’s surviving lawful spouse, if any, or if there is no surviving
spouse, to the executor or administrator of his estate. 

If the Employer is in doubt as to the right of any Person to receive such
amount, it may direct that the amount be paid into any court of competent
jurisdiction in an interpleader action, and such payment shall be a full and
complete discharge of any and all liability or obligation of the Plan and
Employer in such respect.

16.       Withholding Taxes

 The Employer shall have the power and the right to deduct or withhold, or
require a Participant to remit to the Employer, an amount sufficient to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan or any PAR Award hereunder.

17.       No Guarantee of Tax Consequences

 The Employer, Committee and any other Person do not make any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any Participant or any other Person hereunder.

18.       No Effect on Employment Relationship





16

 

--------------------------------------------------------------------------------

 

 

 Participation in the Plan shall not confer upon any Employee any right to
continue in the Employment of the Employer, nor interfere in any way with the
rights of (a) the Employer to terminate the Employment of any individual at any
time or (b) the individual to terminate his own Employment at any time.  Such
rights shall exist to the same extent as if the Plan had not been
adopted.  Nothing in the Plan or any PAR Agreement shall be deemed to confer on
any Participant any right to continuous Employment or any other service, or
interfere in any way with the right of the Employer to terminate a Participant’s
Employment or other service at any time.

19.       Profit-Sharing Bonus Arrangement

 This Plan is designed to provide an ongoing, pecuniary incentive for
Participants to produce their best efforts to increase the value of the
PARs.  The Plan is not intended to provide retirement income or to defer the
receipt of payments hereunder to the termination of a Participant’s covered
employment or beyond.  The Plan is intended to be a cash, profit-sharing, “bonus
program” (as described in ERISA Regulation Section 2510.3 2(c) or any successor
thereto), and not a pension or welfare benefit plan that is subject to ERISA,
and shall be construed accordingly.  All interpretations and determinations
hereunder shall be made on a basis consistent with the Plan’s status as a bonus
program that is not an employee benefit plan subject to ERISA. 

Each PAR represents an interest in a deferred bonus or bonus or other incentive
arrangement payment that may be payable in cash under the terms and conditions
of the Plan.  No PAR shall be considered a security or derivative security for
purposes of any securities laws.  The Company shall not be obligated to issue
PARs or payment for any PAR under any PAR Award which would violate any
applicable law, rule or regulation.  Each Participant may be required to make
representations and warranties, enter into restrictive agreements, or take such
other actions as deemed necessary or appropriate by the Company or the Committee
to ensure compliance with applicable laws.

20.      Compensation for Benefits Plans

 Unless otherwise specifically and expressly provided in the particular
employee benefit plan, or bonus or other incentive arrangement,  as determined
by the Committee, any amounts paid to a Participant under the Plan shall not be
treated as compensation paid to such Participant for the purposes of any other
employee or executive benefit plan, program, agreement or other arrangement
maintained by the Company or any Affiliated Entity.    

21.       Successors

 All obligations of the Company under the Plan shall be binding on any successor
in interest to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or
otherwise.  In addition to any obligations imposed by law upon any successor to
the Company, the Company shall require any successor to all or substantially all
of the Company's business or assets (whether direct or indirect and whether by
purchase, reorganization, merger, share exchange, consolidation, or otherwise)
to expressly assume and agree to perform the Company's obligations under the
Plan to the same extent, and in the same manner, as the Company would be
required to perform if no such succession had occurred.  The Plan shall be
binding upon, and inure to the benefit of, any successor to the Company.

22.       Compliance with Code Section 409A





17

 

--------------------------------------------------------------------------------

 

 

 To the extent the Plan provides for nonqualified deferred compensation that is
subject to, and not exempt under, Code Section 409A, it is intended to comply
with the applicable provisions of Code Section 409A.  The Plan is intended to be
written, administered, interpreted and construed in a manner such that no
benefit under the Plan becomes subject to (a) the gross income inclusion set
forth in Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth in Code Section 409A(a)(1)(B) (collectively, “Section 409A Penalties”),
including, where appropriate, the construction of defined terms to have meanings
that would not cause the imposition of Section 409A Penalties.  The
Participants, by participation in the Plan, consent to any amendment of the Plan
that the Company may reasonably make in furtherance of such intention, and the
Company shall provide, or make available to, the Participants a copy of any such
amendment.  Further, to the extent that any terms of the Plan are ambiguous,
such terms shall be interpreted as necessary to comply with Code Section 409A,
or an exemption under Code Section 409A, to the extent applicable.  For purposes
of the Plan, the termination of a Participant’s Employment shall not result in
the payment of any amount hereunder that is subject to, and not exempt under,
Code Section 409A, unless such termination of employment constitutes a
“separation from service” as defined under Code Section 409A. 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to the Section 409A Penalties
because the timing of such payment is not delayed as provided in Code Section
409A for a Specified Employee, then if the Participant is a Specified Employee,
any such payment that the Participant would otherwise be entitled to receive
during the first six months following his “separation from service” (as defined
under Code Section 409A) shall be accumulated and paid, within ten (10) days
after the date that is six months following the Participant’s date of
“separation from service”, or such earlier date upon which such amount can be
paid under Code Section 409A without being subject to the Section 409A
Penalties, such as, for example, upon the Participant’s death.

23.       Minors and Incompetents

 Whenever the Company is authorized or directed by the provisions of the Plan,
including a Beneficiary designation pursuant to Section 15, to direct the
payment of funds to a minor or an incompetent, the Company shall be authorized
to direct payment of such funds to a parent of such minor, to a guardian of such
minor or incompetent, or directly to such minor, or to apply such funds for the
benefit of such minor or incompetent in such manner as it determines to be
appropriate in its discretion.  The Company shall not be liable for any such
action taken in good faith.

24.       Limitation of Rights

 Nothing in this Plan shall be construed to:

(a)



Give any Employee or Consultant any right to be a Participant unless and until
such individual is selected by the Committee and a PAR Agreement is fully
executed by the Participant and the Company.

(b)



Give any Participant or any other Person any interests or rights, other than as
an unsecured general creditor of the Employer, with respect any compensation
attributable to a PAR Award, until such amount is actually distributed to him;

(c)



Limit in any way the right of the Employer to terminate a Participant’s
Employment;



18

 

--------------------------------------------------------------------------------

 

 

(d)



Give a Participant or any other Person any interest (including any equity
interest) in the Employer or in any specific asset of the Employer;

(e)



Be evidence of any agreement or understanding, express or implied, that the
Employer will employ a Participant in any particular position, at any particular
rate of remuneration, or for any particular time period; or

(f)



Create a fiduciary relationship between the Participant and the Board, Committee
or Employer.

25.       No Assignment or Alienation of Benefits

 No PAR or other right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, transfer, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void.  No benefit provided hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of the Person entitled to receive such benefits unless and until it is actually
paid out under the Plan and received by such Person.

The withholding of taxes from benefit payments hereunder; the recovery under the
Plan of overpayments of benefits previously made to a Participant; the transfer
of benefit rights from the Plan to another plan; the direct deposit of benefit
payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation); shall not be construed as
an assignment or alienation for purposes of the first paragraph of this
Section 25.

The first paragraph of this Section 25 shall not preclude (a) a Beneficiary from
receiving the transfer of any outstanding PARs held by the Participant at the
time of his death, or any benefit payable hereunder upon a Participant’s death,
or (b) the executors, administrators, or other legal representatives of the
Participant or his estate from assigning any rights hereunder relating to any
PARs or amounts payable to the Person or Persons entitled thereto.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Company may bring an action or
a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan.  During the pendency
of said action, any benefits that become payable shall be held by the Company
or, if the Company prefers, paid into the court as they become payable, to be
distributed by the court to the recipient as the court deems proper at the close
of said action.

26.       Notice

 Each notice or other communication required or permitted under the Plan
(“Notice”) shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
prepaid telecopy or facsimile, or prepaid certified United States mail (with
return receipt requested), addressed (in any case) to the other party at the
current address for that party, or at such other address as the recipient has
designated by Notice to the other party.

Each Notice so transmitted, delivered, or sent (a) in person, by courier or
messenger service, or by certified United States mail, shall be deemed given,
received, and effective on the date delivered to or refused by the intended
recipient (with the return receipt, or the equivalent record of the courier or
messenger, being deemed conclusive evidence of delivery or refusal), or (b) by
telecopy or facsimile shall be deemed given, received, and effective on the date
of actual receipt



19

 

--------------------------------------------------------------------------------

 

 

(with the confirmation of transmission being deemed conclusive evidence of
receipt, except where the intended recipient has promptly provided Notice to the
other party that the transmission is illegible). Nevertheless, if the date of
delivery or transmission is not a business day, or if the delivery or
transmission is after 4:00 p.m. (local time) on a business day at the receiving
location, the notice or other communication shall be deemed given, received, and
effective on the next business day.

27.       Waiver of Breach

 No waiver by an Employer of a breach of any provision of the Plan by any
Participant, or of compliance with any condition or provision of the Plan to be
performed by the Participant, will operate or be construed as a waiver of any
subsequent breach by the Employer of any similar or dissimilar provision or
condition at the same or any subsequent time.  The failure of the Employer to
take any action by reason of any such breach will not deprive the Employer of
the right to take action at any time while such breach continues.

28.       Interpretive Matters

 In the interpretation of the Plan, except where the context otherwise requires:

(a) “including” or “include” does not denote or imply any limitation;

(b) “or” has the inclusive meaning “and/or”;

(c) the singular includes the plural, and vice versa, and each gender includes
each of the others;

(d) captions or headings are only for reference and are not to be considered in
interpreting the Plan;

(e) “Section” refers to a Section of the Plan, unless otherwise stated in the
Plan; and

(f) a reference to any statute, rule, or regulation includes any amendment
thereto or any statute, rule, or regulation enacted or promulgated in
replacement thereof.

29.       Severability

 In the event that any provision of the Plan shall be held illegal, invalid or
unenforceable for any reason, such term or provision shall be fully severable,
but shall not affect the remaining terms and provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable term or provision was not included herein.

30.       Entire Agreement; Amendment and Termination

 The Plan contains the entire agreement of the Employer with respect to the PARs
and all other matters covered herein; moreover, the Plan supersedes all prior
and contemporaneous agreements, promises representations, and understandings,
oral or written, between the Employer and the Participants concerning such
matters.  The Plan may be amended, waived, or terminated by the Company only by
a written instrument that is (a) identified as an amendment, waiver or
termination hereto and (b) approved or ratified by the Board or by the
Committee, in its discretion. 





20

 

--------------------------------------------------------------------------------

 

 

No amendment, change, termination or other modification of an outstanding PAR
Agreement shall be valid or binding upon the Employer or the Participant, unless
such modification is in writing and signed by such parties; provided, however,
that the Company may amend or modify the PAR Agreement without the Participant’s
consent if the Company determines, in its discretion, that such change is
necessary for purposes of compliance with, or an exemption from, the
requirements of Code Section 409A.

31.       Governing Law; Jurisdiction

 All matters or issues relating to the interpretation, construction, validity,
and enforcement of the Plan shall be governed by the laws of the State of Texas,
without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than the State of Texas,
except as preempted by applicable federal law.

The Company and the affected Participant or Beneficiary, and any other party to
a Dispute arising under or otherwise affecting the Plan, (a) hereby irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of Texas or the state courts of competent jurisdiction for the
State of Texas, each of which is located in the City of Houston, Harris County,
Texas, for the purpose of hearing or litigating any and all Disputes, claims,
controversies or disagreements (each a “Legal Action”) between such parties
relating to or arising, in whole or in part, under or in connection with, the
Plan, a PAR Agreement or any PAR, (b) hereby waives and agrees not to invoke, by
way of motion, as a defense or otherwise, in any such Legal Action, any claim
that such party is not subject personally to the jurisdiction of the above-named
courts, that such party’s property is exempt or immune from attachment or
execution, that any such Legal Action brought in one of the above-named courts
should be dismissed on grounds of forum non conveniens or inconvenient forum, or
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that the Plan or
the PAR Agreement may not be enforced in or by such court, and will not assert
that venue should properly lie in any other location, and (c) hereby agrees not
to commence any such Legal Action other than before the above-named
courts.  Notwithstanding the previous sentence, a party may commence any Legal
Action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts.  Nothing
in this Plan shall prevent either party to a Legal Action from applying to a
court that would otherwise have jurisdiction for provisional or interim
measures, including but not limited to any claim for preliminary injunctive
relief.

32.       Waiver of Jury Trial

 THE COMPANY AND EACH PARTICIPANT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THE PLAN OR ANY PAR, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  THE COMPANY AND EACH PARTICIPANT AGREES THAT EITHER OF THEM MAY FILE
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE
TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THE
PLAN OR ANY PAR AWARD SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY. 





21

 

--------------------------------------------------------------------------------

 

 

33.       Offset Rights and Clawback

   Notwithstanding anything contained herein or in any PAR Agreement to the
contrary, the Company shall have the right to offset any amounts payable to a
Participant under Section 8 from and against any amount owed to the Company or
any Affiliate by the Participant to the extent permitted under Code Section
409A.

Notwithstanding anything contained herein or in any PAR Agreement to the
contrary, if the Participant engaged in a Forfeiture Event for which the Company
did not have actual knowledge as of the date of Participant's termination of
Employment, with such Forfeiture Event occurring or being discovered either
during his Employment or within one (1) year after his Employment terminates for
any reason, then, in such event, the following rules shall apply under the Plan
with respect to such Forfeiture Event.  In the event that the Committee
determines, in its sole and absolute discretion as exercised in good faith, that
the Participant engaged in or incurred a Forfeiture Event, the Committee may, if
any payment has been made to such Participant for his vested PARs, direct the
Employer (or its successor in interest) to send a notice of recapture (a
“Recapture Notice”) to such Participant.  Within thirty (30) days after
receiving the Recapture Notice, the Participant (or his Beneficiary, if
applicable) must deliver to the Employer a cash payment in an amount equal to
the amount he received for such PARs, unless the Recapture Notice demands
repayment of a lesser sum.  All repayments hereunder shall be net of the taxes
that were withheld by the Employer on such PARs.  Notwithstanding the foregoing,
the provisions of this Section 33 regarding recapture upon post-termination
knowledge of a Forfeiture Event shall not apply after the occurrence of a
Liquidity Event, and thus no recapture hereunder is available after a Liquidity
Event. 

 

[Signature page follows.]



22

 

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the undersigned have executed the Plan, to be effective as
of the Effective Date. 

 

 

 

 

 

 

 

 

 

 

GENERAL PARTNER

 

 

 

 

 

 

 

 

ALTA MESA HOLDINGS GP, LLC

 

 

 

(a Texas limited liability company)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harlan H. Chappelle

 

 

 

 

 

Harlan H. Chappelle, Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

September 24, 2014

 

 

 

 

 

 

 

 

 

 

 

 

CLASS A LIMITED PARTNERS

 

 

 

 

 

 

 

ALTA MESA RESOURCES, LP

 

 

(a Texas limited partnership)

 

 

 

 

 

 

 

By:

Alta Mesa Resources GP, LLC,

 

 

 

(a Texas limited liability company as

 

 

 

its sole general partner)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harlan H. Chappelle

 

 

 

 

 

 

Harlan H. Chappelle, Chief Executive Officer

 

 

 

 

 

 

 

 

 

Date:

September 24, 2014

 

 

 

 

 

 

 

GALVESTON BAY RESOURCES HOLDINGS, LP

 

 

(a Texas limited partnership)

 

 

 

 

 

 

 

By:

Galveston Bay Resources Holdings GP, LLC

 

 

 

(a Texas limited liability company as

 

 

 

its sole general partner)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harlan H. Chappelle

 

 

 

 

 

 

Harlan H. Chappelle, Chief Executive Officer

 

 

 

 

 

 

 

 

 

Date:

September 24, 2014

 

 



23

 

--------------------------------------------------------------------------------